DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 05/10/2021.
Claims 1-3, 5-10, 12-15, and 18-19 have been amended.
Claims 16 and 17 have been cancelled.
No claims have been added.
Claims 1-15 and 18-19 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1 includes a genus limitation “supplemental processing”. Claims 8 and 15 also include this limitation. However, the specification filed on 10/18/2017 discloses only one species example of the “supplemental processing”, which is analyzing of a fraud risk level of a transaction in paragraph [0065]. The specification does not contain sufficient description of a representative number of species for the “supplemental processing”.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. (MPEP 2163 II A 3 (a) ii).  Claims 2-7, 9-14, 18-19 are also rejected since they inherit this deficiency.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “the operative hold”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted “the operative hold” to be “an operative hold”.  Claims 2-7 and 18 are also rejected since they inherit this deficiency.
Claim 2 recites a limitation “an operative hold”. It is unclear if the “an operative hold” in claim 2 is the same as the “operative hold” in claim 1. For examination purposes, the examiner has interpreted the “an operative hold” in claim 2 to be “the operative hold”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-15 and 18-19, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
              providing, a switch network [transfer station] within the payment device network system, the [transfer station] switch network being configured to receive and route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow, the [transfer station] switch network being further configured by routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers) to alternatively route those transaction messages associated with one or more Subscribers to a [manager] system server computing device, wherein the [manager]  system server resides within the payment device network; 
              providing, with the [manager]  system server, a secure communication connection between the [manager]  system server and the VAS apps for transmitting at least a portion of transaction messages between the payment device network system and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection and API;  
           Attorney Docket Number: 05019/005935-USO providing, a first communication connection for routing transaction messages determined to be associated with one or more Subscribers between the [manager]  system server and the [transfer station] switch network;
            receiving, at the [manager]  system server from the [transfer station] switch network, a real time data feed of any transaction messages associated with one or more of the Subscribers; 
            determining, by the [manager]  system server for each received transaction message according to stored predefined usage criteria, whether the received transaction message qualifies for supplemental processing by a VAS app among the VAS apps, wherein the predefined usage criteria specify conditions for prompting the VAS app to perform supplemental processing of transaction messages on behalf of a respective Subscriber; 
             in response to determining that the received transaction message is a qualifying transaction qualified for supplemental processing by the VAS app,
            transmitting, by the [manager]  system server over the secure communication connection in accordance with the predefined usage criteria, one or more data elements of the received transaction message to the VAS app for supplemental processing of the qualifying transaction, 
            receiving, by the [manager]  system server from the VAS app, a result of the supplemental processing of the qualifying and 
          generating, by the [manager]  system server, an enriched transaction message comprising the received transaction message and the result received from the VAS app, wherein generating the enriched transaction message includes updating a data field of the received transaction message to include the result in accordance with a standard of the multi-party transaction system; and 
           forwarding, by the [manager]  system server over the first communication connection, the enriched transaction message back to the [transfer station]  switch network for further routing of the enriched transaction message by the [transfer station] switch network in accordance with the default payment processing workflow, wherein forwarding the enriched transaction message back to the [transfer station]  switch network releases an operative hold of the transaction message.
•             Under Step 1 of the Section 101 analysis, claims 1-7 and 18 are directed to a process category; claims 8-14 and 19 are directed to an apparatus category; and claim 15 is directed to a non-transitory computer readable medium 
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of routing and processing transactions over a payment system and selectively facilitating processing of qualifying transactions by a third party (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 8 and 15 recite similar abstract idea.  That is, other than reciting “device”, “switch network”, “system server”, “app(s)”, “an application programming interface (API) under control of the system server”, “electronic”, “communication interface”, “processor”, “computer readable storage medium”, and “software modules”, nothing in the claim precludes the language from being considered as perform by a person. For example, a person is capable of receiving and routing transaction messages between a plurality of payment network participants, providing secure communication connections, transmitting the received transaction message to the VAS, receiving a result from the VAS, generating an enriched transaction message by updating a data field of the transaction message and including the result from the VAS, and forwarding the enriched transaction message back to a transfer station. Furthermore, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of determining 
•             A similar analysis can be applied to dependent claims 2-7, 9-14, and 18-19, which recite extra abstract idea of placing/releasing an operative hold on the transaction message, enrolling the value adding services, and selecting data elements of the transaction message for transmitting (certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting the additional elements as in the independent claims, nothing in the claim precludes the language from being considered as perform by a person. For example, a person is capable of placing/releasing an operative hold on the transaction message, enrolling the value adding services, and selecting data elements of the transaction message for transmitting.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the 
•             A similar analysis can be applied to dependent claims 2-7, 9-14, and 18-19, which does not include extra additional elements other than the additional elements in the independent claims.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception 
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
         Therefore, claims 1-15 and 18-19 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), and further in view of Carpenter et al. (US 20140188586).
Regarding claim 1, Massoudi discloses:
          providing, a switch network within the payment device network system, the switch network being configured to receive and route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow (By disclosing, a payment environment 208 (switch network) within a payment system 104 (payment device network system), the payment environment 208 receives and routes transactions between users, banks and third party payment services (payment device network participant systems), the routing of transactions according to a default payment transaction processing workflow as in Fig. 4 ([0005], [0064]-[0074], Fig. 3, Fig. 4 of Massoudi)), 
           the switch network being further configured by routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers) to alternatively route those transaction messages associated with one or more Subscribers to a system server computing device, wherein the system server resides within the payment device network (By disclosing, the payment environment 208 routes transaction requests to a learning agent 210 (system server); the learning agent 210 resides within the payment system 104; the transaction request includes account holder name (instructions identifying payment device network participants);and the transaction request can be handled by payment gateways and the transaction request includes account identifier which infers that the users are registered with the gateways (VAS apps) ([0049], [0065]-[0067], Fig. 2, Fig. 3, Fig. 4 of Massoudi)); 
           providing, with the system server, a secure communication connection between the system server and the VAS apps for transmitting at least a portion of transaction messages between the payment device network system and the VAS apps wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection (By disclosing, “Agent 210 then transmits the third party gateway identification via transmission 308 to payment environment 208. Upon receipt of the gateway identification, payment environment 208 transmits a transaction request 312 to the identified third party gateway 106”; “It should be noted that transmissions along data connections 105 to and from processors 106 must be encoded in the appropriate processor's 106 gateway payment protocol for ;  
          Attorney Docket Number: 05019/005935-USO providing, a first communication connection for routing transaction messages determined to be associated with one or more Subscribers between the system server and the switch network (By disclosing, “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210. …. For example, if the user has established an account in which the user can periodically authorize transactions to refresh an account balance, upon receiving the transaction request, the payment environment may be required to retrieve essentially all information related to the transaction, including even a pre-defined transaction amount, from a database prior to having sufficient information to route a meaningful request to the agent 210” ([0067] of Massoudi));
           receiving, at the system server from the switch network, a real time data feed of any transaction messages associated with one or more of the Subscribers (By disclosing, “In step 410, the user transmits a request to process a transaction via the user interface”; “In step 420, the payment system receives the transaction request in the payment environment, which may be payment environment 208”; and “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210” ([0063]-[0067] and Fig. 4 of Massoudi)); 
            determining, by the system server for each received transaction message according to stored predefined usage criteria, whether the received transaction message qualifies for supplemental processing by a VAS app among the VAS apps, wherein the predefined usage criteria specify conditions for prompting the VAS app to perform supplemental processing of transaction messages on behalf of a respective Subscriber (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted”; “exemplary gateways 106 include PayPal, Global Collect, Adyen, and World Pay among others”; and policies (predefined usage criteria) are predefined ([0068], [0054], [0026] and Fig. 4 of Massoudi)); 
             in response to determining that the received transaction message is a qualifying transaction qualified for supplemental processing by the VAS app, transmitting, by the system server over the secure communication connection in accordance with the predefined usage criteria, one or more data elements of the received transaction message to the VAS app for supplemental processing of the qualifying transaction (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request 430 indicates that a transaction attempt should be routed to a gateway 106, the payment environment 208 transmits the relevant information needed for a transaction request to the identified gateway 106. The identified gateway will preferably attempt to process the transaction.” ([0068], [0069] and Fig. 4 of Massoudi)) (Note: the processing of the transaction performed by the gateway 106 in the prior art can be the “supplemental processing” in the claim), 
            receiving, by the system server from the VAS app, a result of the supplemental processing of the qualifying transaction (By disclosing, “In step 440, payment environment receives feedback from the identified gateway 106 that attempted to process the transaction. This feedback may take multiple forms. The gateway 106 may return feedback indicating that the transaction was successful”; and “Upon receipt of the feedback in step 440, the payment environment computes the reward using the reward function. The reward and result is transmitted to the learning agent 210” ([0070], [0071] and Fig. 4 of Massoudi)); and
          forwarding, by the system server over the first communication connection, the enriched transaction message back to the switch network for further routing of the enriched transaction message by the switch network in accordance with the default payment processing workflow (By disclosing, “The reward and result 210. Upon receipt of the reward and result, the learning agent 210 updates the policy's state”; “After receipt of the feedback in step 440, in step 445 the system determines whether the transaction was successful”; “In step 450, the system determines whether a limit on the number of attempts for a transaction has been reached … If a limit on the number of transaction attempts has not been reached, the process returns to step 425 and requests a new action from the agent 210”; and “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208” ([0067]-[0073] of Massoudi)).
           Massoudi does not expressly disclose:
           providing a communication connection between the system server and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the API;
           generating, by the system server, an enriched transaction message comprising the received transaction message and the result received from the VAS app, wherein generating the enriched transaction message includes updating a data field of the received transaction message to include the result in accordance with a standard of the multi-party transaction system; and 
            forwarding, by the system server over the first communication connection, the enriched transaction message back to the switch network for further routing of the enriched transaction message by the switch network in accordance with the default payment processing workflow, wherein forwarding the enriched transaction message back to the switch network releases the operative hold of the transaction message.
            However, Vanska teaches:
            providing a communication connection between the system server and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the API (By disclosing, “The service router 133 further comprises a data access and/or exchange interface 172, e.g. an API, for the purpose of enabling implementation of the value-add services 173 that are based on the transactions handled by the router 133” ([0079], [0077] of Vanska)); and
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of providing, with the system server, a secure communication connection between the system server and the VAS apps for transmitting at least a portion of transaction messages between the payment device providing, with the system server, a secure communication connection between the system server and the VAS apps for transmitting at least a portion of transaction messages between the payment device network system and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection and the API. Doing so would result in an improved invention because this would leverage the advantages of using application programming interface (e.g. ease of integration, automating tasks, improved services, etc.).
           And Carpenter teaches:
           generating, by the system server, an enriched transaction message comprising the received transaction message and the result received from the VAS app, wherein generating the enriched transaction message includes updating a data field of the received transaction message to include the result in accordance with a standard of the multi-party transaction system (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined ; and 
            wherein forwarding the enriched transaction message releases an operative hold of the transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Carpenter to include techniques of generating, by the system server, an enriched transaction message comprising the received transaction message and the result received from the VAS app, wherein generating the enriched transaction message includes updating a data field of the received transaction message to include the result in accordance with a standard of the multi-party transaction system; and forwarding the enriched transaction message back to the switch network releases an operative hold of the transaction message. Doing so would results in an improved invention because this would allow the transaction being processed based on the result received from the VAS app, and leverage the advantages of using VAS in payment processing (e.g. extra level of security and fraud prevention, etc.).

Regarding Claim 4 and 11, Massoudi does not disclose:
          the network participants are selected from the groups consisting of an acquirer entity and an issuer entity.
          However, Carpenter teaches:
          the network participants are selected from the groups consisting of an acquirer entity and an issuer entity ([0090] and Fig. 4 of Carpenter).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Carpenter to include techniques of the network participants are selected from the groups consisting of an acquirer entity and an issuer entity. Doing so would result in an improved invention because this would allow not only the consumers use the claimed invention, but also the financial entities use the claimed invention in traditional transactions, thus expanding the scope of the claimed invention.

Regarding claim 5 and 12, Massoudi does not discloses:
          wherein the received transaction message is a payment authorization request received from an acquirer entity via the payment device network system.
          However, Carpenter teaches:
          wherein the received transaction message is a payment authorization request received from an acquirer entity via the payment device network system (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1)…” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Carpenter to include techniques of the received transaction message is a payment authorization request received from an acquirer entity via the payment device network system.  Doing so would results in an improved invention because this would allow the transaction request being authorized before crediting the acquirer, thus improving the security of the transaction.

Regarding claim 18, Massoudi does not disclose:
         in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, releasing, by the system server, the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity in accordance with the default payment processing workflow.
          However, Carpenter teaches:
          in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, releasing, by the system server, the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity (By disclosing, “The offer determination module 264 may also set a predetermined timeout time period for the established communication between the server computer 200 and the one or more third-parties. If the one or more third-parties do not reply within the predetermined timeout time period, the offer determination module 264 may report that no offer or discount is eligible for the transaction, and may resume the transmission of the authorization request message to the issuer 150 (FIG. 1)” ([0074] of Carpenter)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of placing a hold on the transaction message and routing the transaction message to the issuer entity by the switch network in accordance with a default payment processing workflow in view of Carpenter to include techniques of in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, releasing, by the system server, the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity in accordance with the default payment processing workflow. Doing so would results in an improved invention because this would allow the transaction request being processed by the issuer even if there is no discount offered by the VAS apps, thus improving the functionality of the claimed invention.

Claims 2, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Carpenter et al. (US 20140188586), and Gendelev et al. (US 10115108).
Regarding Claims 2 and 9, Massoudi does not disclose:
          placing, by the system server in response to determining that the received transaction message is a qualifying transaction, an operative hold on the received transaction message, wherein the operative hold prevents further processing of the transaction message by the switch network in accordance with the default payment processing workflow pending a release of the operative hold, 
           and wherein the step of placing the operative hold on the transaction message comprises one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system; and 
          wherein the step of forwarding the enriched transaction message back to the switch network releases the operative hold of the transaction message.

           placing, by the system server, an operative hold on the received transaction message, wherein the operative hold prevents further processing of the transaction message in accordance with the default payment processing workflow pending a release of the operative hold (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)); and
          wherein forwarding the enriched transaction message releases an operative hold of the transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).
placing, by the system server in response to determining that the received transaction message is a qualifying transaction, an operative hold on the received transaction message, wherein the operative hold prevents further processing of the transaction message by the switch network in accordance with the default payment processing workflow pending a release of the operative hold; and wherein the step of forwarding the enriched transaction message back to the switch network releases the operative hold of the transaction message. Doing so would results in an improved invention because this would allow the further processing of the enriched transaction message according to a more accurate transaction amount.
           And Gendelev teaches:
           one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system (By disclosing, “An example of a fraud detection policy used in a fraud detection system takes the form of a set of rules such as "IF amount >$500 AND country=`Belgium` THEN flag for further investigation.” In this way, any transaction request having transaction factors that satisfy such a rule will be flagged for further investigation” (See at least Col 1 lines 20-30 of Gendelev)). 
place an operative hold on the transaction request and thereby preventing further processing of the transaction message in view of Gendelev to include techniques of placing the operative hold on the transaction message comprises one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system.  Doing so would results in an improved invention because this would leverage the advantages of making annotation in transaction messages (e.g. easier to be spot and categorized, creating better automated system for transaction processing, etc.).

Regarding claim 19, Massoudi does not disclose:
         in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, release the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity in accordance with the default payment processing workflow.
          However, Carpenter teaches:
          in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, release the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity (By disclosing, “The offer determination module 264 may also set a predetermined timeout time period for the established communication between the server computer 200 and the one or more third-parties. If the one or more third-parties do not reply within the predetermined timeout time period, the offer determination module 264 may report that no offer or discount is eligible for the transaction, and may resume the transmission of the authorization request message to the issuer 150 (FIG. 1)” ([0074] of Carpenter)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of placing a hold on the transaction message and routing the transaction message to the issuer entity by the switch network in accordance with a default payment processing workflow in view of Carpenter to include techniques of in response to a prescribed time-out period elapsing prior to receiving the result of the supplemental processing, release the operative hold on the received transaction message, wherein releasing the operative hold causes the switch network to route the transaction message to the issuer entity in accordance with the default payment processing workflow. Doing so would results in an improved invention because this would allow the transaction request being processed by the issuer even if there is no discount offered by the VAS apps, thus improving the functionality of the claimed invention.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Carpenter et al. (US 20140188586), and Loeb (WO 2017062601).
Regarding claims 3 and 10, Massoudi also discloses:
         whereby the system server controlling communications with the VAS app and generating the enriched transaction message enables the VAS App to perform supplemental processing of the received transaction message without compromising security and integrity of the received transaction message (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted”; “in step 435, the action indicate that a transaction attempt should be routed to a gateway 106”; and “It should be noted that transmissions along data connections 105 to and from processors 106 must be encoded in the appropriate processor's 106 gateway payment protocol for transmission and decoded upon receipt” ([0068], [0069], [0052] of Massoudi)).
          Massoudi does not disclose:
          enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules; and
          wherein the step of generating the enriched transaction message comprises, reconciling, by the system server, the result with the received transaction request prior to further processing of the received transaction message according to the default payment transaction processing workflows.
          However, Carpenter teaches:
          wherein the step of generating the enriched transaction message comprises, reconciling, by the system server, the result with the received transaction request prior to further processing of the received transaction message (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074] of Carpenter)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating the enriched transaction message according to the default payment transaction processing workflows in view of Carpenter to include techniques of generating the enriched transaction message comprises, reconciling, by the system server, the result with the received transaction request prior to further processing of the received transaction message according to the default payment transaction processing workflows. Doing so would results in an improved invention because this would allow the further processing of the enriched transaction message according to a more accurate transaction information.
          And Loeb teaches:
          enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules. (By disclosing, “The applications and/or value added service providers (SPs) registered to the service may sign and/or conform (e.g., be required to sign and/or conform) to privacy policy agreements with MPPSP. For example, the applications and/or value added service providers (SPs) registered to the service may be required to sign and/or conform to privacy policy agreements with MPPSP to share data with business partners and/or to use (e.g., only use) the privacy protected versions of raw data, models, and/or scores from partners through the MPPSP. After the registration process, the service provider may be authorized to use a MPPSP” ([0108] of Loeb)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Loeb to include techniques of enrolling, with the system server, the VAS apps, wherein enrolling includes certifying the VAS apps, respectively, for compliance with one or more security rules.  Doing so would results in an improved invention because this would allow the VAS apps conform to security rules (e.g. privacy policy agreements) set by the system server, thus protecting the privacy of the transaction information.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Carpenter et al. (US 20140188586), Loeb (WO 2017062601), and Lim (US 20160247154).
Regarding claim 6, Massoudi does not expressly disclose:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to the VAS app according to the predefined usage criteria.
          However, Lim teaches:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to a server according to the predefined usage criteria. (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Lim to include techniques of selecting, by the system server, one or more data elements of the transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention because this would reduce the transmission of transaction data and improves the privacy protection for the users ([0072]). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Carpenter et al. (US 20140188586), Loeb (WO 2017062601), Lim (US 20160247154), Rajurkar et al. (US. 20180276667), and Morse et al. (US 20170200234).
Regarding claim 7, Massoudi does not disclose:
          wherein the predefined usage criteria specify conditions that qualify a particular transaction for processing by the VAS app and specify which data elements of a transaction message that the VAS app is provided access to in connection with the supplemental processing by the VAS app, and 
         wherein the predefined usage criteria further include restrictions specifying which data elements of a transaction message that the VAS app is not provided access to in connection with the supplemental processing by the VAS app.
           However, Rajurkar teaches:
           wherein the predefined usage criteria specify conditions that qualify a particular transaction for transmitting and specify which data elements of a transaction message that the recipient is provided access to (By disclosing, “The authorization server may store and maintain configuration settings that indicate data fields that may be provided to various entities. In this way, the authorization server may be configured to prevent unauthorized dissemination of sensitive information. In some embodiments, the authorization server may provide only the requested information that the requesting entity has the authority to receive.” (See at least paragraph [0161] of Rajurkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Rajurkar to include a predefined usage criteria specify conditions that qualify a particular transaction for processing by the VAS app and specify which data elements of a transaction message that the VAS app is provided access to in connection with the supplemental processing by the VAS app. Doing so would results in an improved invention because this would reduce  
           And Morse teaches:
           the predefined usage criteria further include restrictions specifying which data elements of a transaction message that is not provided access (By disclosing, “the exclusion wall may include a filter or a well-defined API located at the aggregation interface 702. The filter may selectively remove data with labels that match exclusion criteria. Alternatively, the filter or API may only allow certain data to pass that has certain a label or parameter. In yet other examples, the exclusion wall may instruct the financial entity 104 to transmit only the defined data subsets 502 and 602 of data” (See at least paragraph [0066] of Morse)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Morse to include a predefined usage criteria further include restrictions specifying which data elements of a transaction message that the VAS app is not provided access to in connection with the supplemental processing by the VAS app. Doing so would results in an improved invention because this would allow only the needed transaction data transferred to the third parties for further processing therefore increase the security of the transaction data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234).
Regarding claim 8, Massoudi discloses: 
         a switch network, the switch network being configured to route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a defaultAttorney Docket Number: 05019/005935-USO payment transaction processing workflow (By disclosing, a payment environment 208 (switch network) within a payment system 104 (payment device network system), the payment environment 208 receives and routes transactions between users, banks and third party payment services (payment device network participants), the routing of transactions according to a default payment transaction processing workflow as in Fig. 4 ([0005], [0064]-[0074], Fig. 3, Fig. 4 of Massoudi)), 
            the switch network being further configured by routing instructions identifying payment device network participants subscribed to one or more of the VAS apps (Subscribers) to alternatively route those transaction messages associated with one or more Subscribers to a system server, wherein the system server resides within the payment device network and is communicatively coupled to the switch network over a first communication connection therebetween (By disclosing, the payment environment 208 routes transaction requests to a learning agent 210 (system server); the learning agent 210 resides within the payment system 104; “In step 425, the payment environment routes 210” (a first communication connection); the transaction request includes account holder name (instructions identifying payment device network participants); and the transaction request can be handled by payment gateways and the transaction request includes account identifier which infers that the users are registered with the gateways (VAS apps) ([0049], [0065]-[0067], Fig. 2, Fig. 3, Fig. 4 of Massoudi)); 
             a communication interface comprising: the first communication connection between the system server and the switch network (By disclosing, “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210” ([0067] of Massoudi)), and 
           a secure electronic communication connection between the system server and the VAS apps for transmitting transaction information between system server and the VAS apps, wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection (By disclosing, “Agent 210 then transmits the third party gateway identification via transmission 308 to payment environment 208. Upon receipt of the gateway identification, payment environment 208 transmits a transaction request 312 to the identified third party gateway 106”; “It should be noted that transmissions along data connections 105 to and from processors 106 must be encoded in the appropriate processor's 106 gateway ;   
            wherein the system server includes a processor, a computer readable storage medium that is accessible by the processor and includes software modules in the form of instructions that are executable by the processor (By disclosing, “payment environment 208 and agent 210 may be … implemented on more than one computing device in a single location, or…” ([0055], [0078], [0092] and Fig. 6 of Massoudi)); 
            the software modules comprising: a transaction monitoring module that configures the processor to: receive from the switch network over the first communication connection, a real time data feed of any transaction messages associated with one or more Subscribers, and for each transaction message (By disclosing, “In step 410, the user transmits a request to process a transaction via the user interface”; “In step 420, the payment system receives the transaction request in the payment environment, which may be payment environment 208”; and “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210” which infers that a transaction monitoring module exists ([0063]-[0067] and Fig. 4 of Massoudi)), 
           determine whether the received transaction message is a qualifying transaction according to stored predefined usage criteria, the predefined usage criteria specifying conditions for using a VAS app among the VAS apps to perform supplemental processing of transaction messages on behalf of respective Subscribers (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted”; “exemplary gateways 106 include PayPal, Global Collect, Adyen, and World Pay among others”; and policies (predefined usage criteria) are predefined ([0068], [0054], [0026] and Fig. 4 of Massoudi)); 
           a transaction routing module that configures the processor to, in response to determining that the received transaction message is a qualifying transaction, provide, to the VAS app over the secure communication connection in accordance with the predefined usage criteria, one or more data elements of the received transaction message for supplemental processing of the qualifying transaction (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208”; and “When the action received from step 430 indicates that a transaction attempt should be routed to a gateway 106, the payment environment 208 transmits the relevant information needed for a transaction request to the identified gateway 106. The identified ,Attorney Docket Number: 05019/005935-USO 
            receive, from the VAS app, a result of the supplemental processing of the qualifying transaction (By disclosing, “In step 440, payment environment receives feedback from the identified gateway 106 that attempted to process the transaction. This feedback may take multiple forms. The gateway 106 may return feedback indicating that the transaction was successful”; and “Upon receipt of the feedback in step 440, the payment environment computes the reward using the reward function. The reward and result is transmitted to the learning agent 210” ([0070], [0071] and Fig. 4 of Massoudi)); and 
            forward, by the system server over the first communication connection, an enriched transaction message back to the switch network for further routing of the enriched transaction message in accordance with the default payment processing workflow, wherein the enriched transaction message comprises the received transaction message and any result of the supplemental processing of the qualifying transaction by the VAS app (By disclosing, “The reward and result is transmitted to the learning agent 210. Upon receipt of the reward and result, the learning agent 210 updates the policy's state”; “After receipt of the feedback in step 440, in step 445 the system determines whether the transaction was successful”; “In step 450, the system determines whether a limit on the number of attempts for a transaction has been reached … If a limit on the number of transaction attempts has not been reached, the process returns to step 425 and 210”; and “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208” ([0067]-[0073] of Massoudi)).
          Massoudi does not expressly disclose:
           providing a communication connection between the system server and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the API.
            However, Vanska teaches:
            providing a communication connection between the system server and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the API (By disclosing, “The service router 133 further comprises a data access and/or exchange interface 172, e.g. an API, for the purpose of enabling implementation of the value-add services 173 that are based on the transactions handled by the router 133” ([0079], [0077] of Vanska)); and
secure electronic communication connection between the system server and the VAS apps for transmitting transaction information between system server and the VAS apps and wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection as disclosed in Massoudi in view of Vanska to include a secure electronic communication connection between the system server and the VAS apps for transmitting transaction information between system server and the VAS apps using an application programming interface (API) under control of the system server, wherein all communications between the VAS apps and the payment device network occur through the secure electronic communication connection and API. Doing so would result in an improved invention because this would leverage the advantages of using application programming interface (e.g. ease of integration, automating tasks, improved services, etc.).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Lim (US 20160247154).
Regarding claim 13, Massoudi does not expressly disclose:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to the VAS app according to the predefined usage criteria.
          However, Lim teaches:
          selecting, by the system server, the one or more data elements of the transaction message for transmission to the VAS app according to the predefined usage criteria. (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) further processes the received data set to run the game. The data selection arrangement reduces the transmission of transaction data between the portal (143) and the server (245) and improves the privacy protection for the users” (See at least paragraph [0072] of Lim)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Lim to include techniques of selecting, by the system server, one or more data elements of the transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention . 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Vanska (US 20160127234), further in view of Lim (US 20160247154), and Rajurkar et al. (US. 20180276667).
Regarding Claim 14,  Massoudi does not expressly disclose:
          the predefined usage criteria specify conditions that5 qualify a particular transaction for processing by the at least one VAS app, and specify which data elements of the transaction request that the VAS app is provided access to in connection with the processing by the VAS app.
          However, Rajurkar teaches:
          the predefined usage criteria specify conditions that5 qualify a particular transaction for processing, and specify which data elements of the transaction request that the recipient is provided access to (By disclosing, “The authorization server may store and maintain configuration settings that indicate data fields that may be provided to various entities. In this way, the authorization server may be configured to prevent unauthorized dissemination of sensitive information. In some embodiments, the authorization server may provide only the requested information that the requesting entity has the authority to receive.” (See at least paragraph [0161] of Rajurkar)).
 predefined usage criteria specify conditions that5 qualify a particular transaction for processing by the at least one VAS app, and specify which data elements of the transaction request that the VAS app is provided access to in connection with the processing by the VAS app. Doing so would results in an improved invention because this would reduce the transmission of transaction data and improves the privacy protection for the users. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Massoudi (US 20170213204), in view of Carpenter et al. (US 20140188586), further in view of Gendelev et al. (US 10115108), and Lim (US 20160247154).
Regarding Claim 15, Massoudi discloses:
          A non-transitory computer readable medium encoded with computer executable instructions (By disclosing, “it will also be recognized that the various embodiments includes a system as well as a computer-readable storage medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter”;  ([0092] of Massoudi)), which, when executed by a system server computing device residing within a payment device network system of a multi-party transaction system for processing payment-by-device transactions (By disclosing, a payment , configure the system server to: 
           provide, by the system server, routing instructions to a switch network within the payment device network system (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208”; and “When the action received from step 430 indicates that a transaction attempt should be routed to a gateway 106, the payment environment 208 transmits the relevant information needed for a transaction request to the identified gateway 106. The identified gateway will preferably attempt to process the transaction.” ([0068], [0069] and Fig. 4 of Massoudi)), 
          the switch network being configured to receive and route electronic transaction messages in-flight between a plurality of payment device network participant systems connected to the payment device network system according to a default payment transaction processing workflow, wherein the routing instructions identify payment device network participants subscribed to one or more third-party value adding service applications (Subscribers) and configure the switch network to alternatively route those transaction messages associated with one or more Subscribers to the system server computing device (By disclosing, the payment environment 208 receives and routes transactions between users, banks and third party payment services (a plurality of payment device network participants); the routing of transactions according to a default payment transaction processing workflow as in Fig. 4; the transaction request includes account holder name (instructions identifying payment device network participants); the transaction request can be handled by payment gateways and the transaction request includes account identifier which infers that the users are registered with the gateways (VAS apps); and the payment environment 208 routes transactions to a learning agent 210 ([0005],[0049], [0064]-[0074], Fig. 2, Fig. 3, Fig. 4 of Massoudi)); 
             provide, a secure communication connection between the system server and the third-party value adding service applications (VAS apps) for transmitting transaction messages between the payment device network system and the VAS apps (By disclosing, “Agent 210 then transmits the third party gateway identification via transmission 308 to payment environment 208. Upon receipt of the gateway identification, payment environment 208 transmits a transaction request 312 to the identified third party gateway 106”; “It should be noted that transmissions along data connections 105 to and from processors 106 must be encoded in the appropriate processor's 106 gateway ;  
             provide, a first communication connection for routing transaction messages determined to be associated with one or more Subscribers between the system server and the switch network (By disclosing, “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210. …. For example, if the user has established an account in which the user can periodically authorize transactions to refresh an account balance, upon receiving the transaction request, the payment environment may be required to retrieve essentially all information related to the transaction, including even a pre-defined transaction amount, from a database prior to having sufficient information to route a meaningful request to the agent 210” ([0067] of Massoudi)); 
            store, in a database that is accessible to the system server, predefined usage criteria specifying conditions for performing supplemental processing of transactions on behalf of respective network participants using one or more of the VAS apps (By disclosing, “Upon receipt of the reward, agent 210 updates the policy based upon the received reward. If transaction failed, agent 210 applies the updated policy to either (a) identifies a gateway 106 to which another attempt at the transaction should be transmitted, or (b) determines that no further attempts to complete the transaction should be made”; “That is, the policy [(predefined usage criteria)] defines a set of actions to take given a particular ; 
             receive, from the switch network over the first communication connection, a real time data feed of any transaction messages associated with at least one of the Subscribers (By disclosing, “In step 410, the user transmits a request to process a transaction via the user interface”; “In step 420, the payment system receives the transaction request in the payment environment, which may be payment environment 208”; and “In step 425, the payment environment routes relevant information from the payment request to the learning agent 210” ([0063]-[0067] and Fig. 4 of Massoudi)); 
           determine, by the system server for each received transaction message according to the predefined usage criteria, whether the received transaction message is qualified for supplemental processing by at least one VAS app of the VAS apps (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted”; “exemplary gateways 106 include PayPal, Global Collect, Adyen, and World Pay ; 
            in response to determining that the transaction is a qualifying transaction qualified for supplemental processing by the at least one VAS app, identify, based on the predefined usage criteria, a particular transaction processing workflow for coordinating supplemental processing of the received transaction message by the at least one VAS app (By disclosing, “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208”; and “When the action received from step 430 indicates that a transaction attempt should be routed to a gateway 106, the payment environment 208 transmits the relevant information needed for a transaction request to the identified gateway 106. The identified gateway will preferably attempt to process the transaction.” ([0068], [0069] and Fig. 4 of Massoudi)),          
           transmit the one or more data elements of the transaction message over the secure communication connection to the at least one VAS app for supplemental processing of the qualifying transaction by the at least one VAS app (By disclosing, “In step 430, upon receipt of the request information from 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208”; and “When the action received from step 430 indicates that a transaction attempt should be routed to a gateway 106, the payment environment 208 transmits the relevant information needed for a transaction request to the identified gateway 106. The identified gateway will preferably attempt to process the transaction.” ([0068], [0069] and Fig. 4 of Massoudi)), 
            receive, from the at least one VAS app, a result of the supplemental processing by the at least one VAS app (By disclosing, “In step 440, payment environment receives feedback from the identified gateway 106 that attempted to process the transaction. This feedback may take multiple forms. The gateway 106 may return feedback indicating that the transaction was successful” ([0070], [0071] and Fig. 4 of Massoudi)),            
            forward, back to the switch network, the enriched transaction message for further processing via the payment device network system in accordance with the default payment processing workflow, wherein the forwarded transaction message comprises the received transaction message and any result of pre-processing the transaction message by the at least one VAS app (By disclosing, “The reward and result is transmitted to the learning agent 210. Upon receipt of 210 updates the policy's state”; “After receipt of the feedback in step 440, in step 445 the system determines whether the transaction was successful”; “In step 450, the system determines whether a limit on the number of attempts for a transaction has been reached … If a limit on the number of transaction attempts has not been reached, the process returns to step 425 and requests a new action from the agent 210”; and “In step 430, upon receipt of the request information from payment environment 208, agent 210 will determine an action based upon the policy, such as the policy defined above. The action preferably includes either an identification of a gateway 106 to which the transaction request should be routed or an indication that no further transaction requests should be attempted. This action is provided to the payment environment 208” ([0067]-[0073] of Massoudi)).           
           Massoudi does not disclose:
           place an operative hold on the transaction message by one or more of annotating and flagging one or more of the transaction message and a transaction record maintained internally within the payment device network system thereby preventing further processing of the received transaction message by the switchAttorney Docket Number: 05019/005935-USO network in accordance with the default payment processing workflow pending release of the operative hold, 
            select one or more data elements of the received transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols,
           enrich the transaction message associated with the qualifying transaction according to the result received from the at least one VAS app including updating a data field of the transaction message to include the result in accordance with a standard of the multi-party transaction system; and 
           wherein forwarding the enriched transaction message back to the switch network serves to release the operative hold of the transaction message.
           However, Carpenter teaches:
           place an operative hold on the transaction message thereby preventing further processing of the received transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)); and
           enrich the transaction message associated with the qualifying transaction according to the result received from the at least one VAS app including updating a data field of the transaction message to include the result in accordance with a standard of the multi-party transaction system (By disclosing, “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074] of Carpenter)); and
          wherein forwarding the enriched transaction message back to the switch network serves to release the operative hold of the transaction message (By disclosing, “Upon the server computer 200 receiving the authorization request message from the acquirer 130 (FIG. 1) …, the offer determination module 264 may suspend or delay the transmission of the authorization message to the issuer 150 (FIG. 1)”; and “In the event that the one or more third-parties reply with an eligible offer or discount applicable to the transaction (e.g., reply within the predetermined timeout time period), the offer determination module 264 may adjust the transaction amount in the authorization request message to incorporate the offer or discount prior to sending the authorization request message to the issuer 150 (FIG. 1) for further processing” (See at least paragraph [0074], Fig. 8 and Fig. 9 of Carpenter)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Massoudi in view of Carpenter to include techniques of place an operative hold on the transaction message thereby preventing further processing of the received transaction message, enrich the transaction message associated with the qualifying transaction according to the result received from the at least one VAS app including updating a data field of the transaction message to include the result in accordance with a standard of the multi-party transaction system; and wherein forwarding the enriched transaction message back to the switch network serves to release the operative hold of the transaction message. Doing so would results in an improved invention because this would allow the further processing of the enriched transaction message according to a more accurate transaction amount.
           Gendelev teaches:
           one or more of annotating and flagging one or more of the received transaction message and a transaction record maintained internally within the payment device network system (By disclosing, “An example of a fraud detection policy used in a fraud detection system takes the form of a set of rules such as "IF amount >$500 AND country=`Belgium` THEN flag for further investigation.” In this way, any transaction request having transaction factors that satisfy such a rule will be flagged for further investigation” (See at least Col 1 lines 20-30 of Gendelev)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of place an operative hold on the transaction message thereby preventing further processing of the received transaction message in accordance with the default payment processing workflow in view of Gendelev to include techniques of placing an operative hold on the transaction message by one or more of annotating and flagging one or more of the transaction message and a transaction record maintained internally within the payment device network system thereby preventing further processing of the received transaction message by the switchAttorney Docket Number: 05019/005935-USO network in accordance with the default payment processing workflow pending release of the operative hold.  Doing so would results in an improved invention because this would allow the flagged transaction requests being processed and/or investigated by VAS apps.
           And Lim teaches:
           select one or more data elements of the received transaction message for transmission to a server according to the predefined usage criteria including one or more data security protocols (By disclosing, “the data selection criteria (15) identify one or more data fields in payment processing messages… the portal (143) extracts the data from the one or more data fields according to the data selection criteria (15) to form a data set and reports the data set to server (245) as an input from the user corresponding to the registered consumer account (146). The server (245) further processes the received data set to run the game. The data selection arrangement reduces the transmission of transaction data between the portal (143) and the server (245) and improves the privacy protection for the users” (See at least paragraph [0072] of Lim)).
selecting one or more data elements of the received transaction message for transmission to the at least one VAS app according to the predefined usage criteria including one or more data security protocols.  Doing so would results in an improved invention because this would reduce the transmission of transaction data and improves the privacy protection for the users ([0072] of Lim). 


Response to Amendment
Applicant’s arguments with respect to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
          Applicant argues that: 
Without conceding the ground for rejection, to advance prosecution, Applicant has amended claim 1 to clarify that the method is specifically performed by a payment device network system of a multi-party transaction system for processing payment-by-device transactions, and to further recite technical steps that are performed by or using respective components of the payment device network including the switch network and a system server, connected VAS apps, and related infrastructure. Applicant has similarly amended claim 15 and claim 8, for example, amended independent system claim 8 is directed to a payment device network system. Applicant submits that at a minimum, any alleged abstract idea is undeniably integrated into a specific practical application, namely 
In addition, amended claim 1 further recites details of the structural integration of the system server within the payment device network infrastructure. In addition, amended claim 1 further recites details of the integration of the operations coordinated by the system server with the transaction processing workflows of the payment device network infrastructure. In view of the foregoing, Applicant submits that, when the individual steps and, importantly, the particular combination of recited steps, are fairly interpreted, it is apparent that claim 1 integrates any abstract idea into a practical application and imposes meaningful limits on practicing any alleged abstract idea. 



          The Examiner, respectfully disagrees. The Examiner notes that:
the functions recited in the claim such as “providing…,” “storing…,” “receiving…”, “determining…”, “transmitting…”, “receiving…”, and “forwarding…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “providing…,” “storing…,” “receiving…”, “determining…”, “transmitting…”, “receiving…”, and “forwarding…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “providing…,” “storing…,” “receiving…”, “determining…”, “transmitting…”, “receiving…”, and “forwarding…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of 
Applicant also argues that:
the claimed invention provides a particular technical solution to limitations necessarily rooted in payment device network system technology. When fairly appreciated, the pending claims recite a series of features and functions that 

          The Examiner, respectfully disagrees. The Examiner notes that the independent claim 1 recites a method for controlling access to transaction requests by third-party VAS apps and selectively coordinating supplemental pre-processing of transaction requests by the VAS apps relates to economic processing rules is at most an enhancement of business processing, not an improvement of functioning of a computer and/or any other technical fields. Business improvements are not the types of improvements that form a practical application per the guidelines as explained in MPEP § 2106.05 (f) and MPEP § 2106.05 (h).
Therefore the rejection under section 101 will be maintained.
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection.	
                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10540645 to DeSilva for disclosing performing value-added services for payment transactions.
US 20130054465 to Sakata for disclosing a transaction broker routing server for routing transactions between multiple entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685      

/JAY HUANG/Primary Examiner, Art Unit 3685